
	

114 HR 3483 IH: Stop Nuclear Waste by Our Lakes Act of 2015
U.S. House of Representatives
2015-09-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3483
		IN THE HOUSE OF REPRESENTATIVES
		
			September 10, 2015
			Mr. Kildee (for himself and Ms. Duckworth) introduced the following bill; which was referred to the Committee on Foreign Affairs
		
		A BILL
		To foster bilateral engagement and scientific analysis of storing nuclear waste in permanent
			 repositories in the Great Lakes Basin.
	
	
 1.Short titleThis Act may be cited as the Stop Nuclear Waste by Our Lakes Act of 2015. 2.FindingsCongress makes the following findings:
 (1)Ontario Power Generation is proposing to build the Deep Geologic Repository to dispose of low- and intermediate-level nuclear waste less than 1 mile from Lake Huron in Kincardine, Ontario, Canada.
 (2)Members of Congress, citizens of the United States, and citizens of Canada have expressed concern with the proposal to permanently store 7,000,000 cubic feet of nuclear waste in the Great Lakes Basin.
 (3)These boundary waters are protected from pollution under the Treaty Between the United States and Great Britain Relating to Boundary Waters and Questions Arising Between the United States and Canada, signed at Washington January 11, 1909, and entered into force May 5, 1910 (36 Stat. 2448; TS 548) (commonly referred to as the Boundary Waters Treaty of 1909).
 (4)Article VII of the Boundary Waters Treaty of 1909 established the International Joint Commission, which has jurisdiction over any case involving the use, obstruction, or diversion of boundary waters.
 (5)Under Article IX of the Boundary Waters Treaty of 1909, either the United States or Canada may request the International Joint Commission to conduct an examination and issue a report for any question or matter of difference involving the rights, obligations, or interests of either party.
 (6)Under Article X of the Boundary Waters Treaty of 1909, any questions or matters of difference between the United States and Canada involving rights, obligations, or interests either in relation to each other or to their respective inhabitants, may be referred for decision to the International Joint Commission by the consent of the two Parties.
			3.International Joint Commission
 (a)Deep geological repositoryNot later than 30 days after the date of the enactment of this Act, the Secretary of State shall request that, pursuant to Article IX of the Boundary Waters Treaty of 1909, the International Joint Commission—
 (1)conduct a review of the long-term impacts of the location of the Deep Geological Repository, including an examination of the conclusions reached in the Environmental Assessment Report issued by the Joint Review Panel on May 6, 2015 (CEAA Reference No. 17520), and whether those conclusions would adequately protect Lake Huron and the other Great Lakes from the risks posed by the operation of the Deep Geological Repository for low and intermediate-level nuclear waste; and
 (2)issue a report on the findings of the Commission to the Governments of the United States and Canada.
 (b)Disposal of high-Level nuclear wasteIn the event the Government of Canada decides to permanently dispose of high-level nuclear waste at a site in close proximity to the Deep Geological Repository or another site in the Great Lakes Basin—
 (1)the Secretary of State shall request that, pursuant to Article IX of the Boundary Waters Treaty of 1909, the International Joint Commission conduct a study on the risks to the Great Lakes Basin of storing high-level nuclear waste in close proximity to the Deep Geological Repository or another site in the Great Lakes Basin; and
 (2)the Secretary of State shall invoke Article X of the Boundary Waters Treaty of 1909 to bring the matter before the International Joint Commission.
 4.International negotiationsThe Secretary of State shall undertake negotiations with the Government of Canada— (1)to delay the final decision on the Deep Geologic Repository until after the International Joint Commission delivers the report issued pursuant to section 3(a)(2); and
			(2)
 (A)to delay any final decision to store high-level nuclear waste in close proximity to the Deep Geological Repository or another site in the Great Lakes Basin until after the International Joint Commission conducts the study described under section 3(b); and
 (B)to consent to bringing the matter of such disposal of high-level nuclear waste before the International Joint Commission pursuant to Article X of the Boundary Waters Treaty of 1909.
 5.DefinitionsIn this Act: (1)Deep geologic repositoryThe term Deep Geologic Repository means the proposal by Ontario Power Generation to dispose of 7,000,000 cubic feet of low- and intermediate-level nuclear waste at the Bruce Nuclear Power Plant in Kincardine, Ontario.
 (2)Great lakes basinThe term Great Lakes Basin means— (A)Lake Ontario, Lake Erie, Lake Huron (including Lake St. Clair), Lake Michigan, and Lake Superior;
 (B)the connecting channels (Saint Mary’s River, Saint Clair River, Detroit River, Niagara River, and Saint Lawrence River to the Canadian Border); and
 (C)all streams, rivers, lakes, and other bodies of water within the drainage basin of the lakes listed in subparagraph (A).
				
